Citation Nr: 1528927	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for spondyloarthritis, to include as secondary to a service-connected right eye disorder, specifically uveitis, or medications taken for treatment of the service-connected condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1988.

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2011, the Veteran testified before a Decision Review Officer at the RO.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of both proceedings are associated with the claims file.

In November 2014, the Board remanded the claim to obtain an addendum medical opinion to take into account positive evidence in the record and obtain an additional opinion, given the evidence, as to whether it is at least as likely as not that an arthritic condition had it onset during service.  By way of this decision, the Board is resolving the benefit of the doubt in the Veteran's favor and granting the claim.  Therefore, an additional remand is not necessary.


FINDINGS OF FACT

Based on medical evidence that uveitis, a service-connected disability, is a precursor to or a manifestation of spondyloarthritis and such arthritis can take years to diagnose, resolving the benefit of doubt in the Veteran's favor, it is at least as likely as not that the Veteran began to experience symptoms of spondyloarthritis while on active duty that continued until a formal diagnosis.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, spondyloarthritis had its onset in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  )).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

The Veteran alleges that spondyloarthritis, or at least some arthritic condition, was present during service and that he was incorrectly diagnosed because he never got to see a specialist.   In the alternative, he believes that chronic steroid use prescribed to control his service-connected uveitis caused or at the least aggravated his spondyloarthritis.

Service treatment records show a diagnosis of uveitis in the right eye as early as October 1983.  At the time of diagnosis, the plan was for the Veteran to undergo a lumbosacral spine x-ray - "ankylosing spondylitis" and "rheumatoid factor" were listed; there is no evidence demonstrating that follow-up occurred.  The Veteran continued to treat his uveitis condition with medication throughout service.  In a Naval Hospital Report of Medical Board dated in March 1988, it was noted the Veteran had been put on limited duty due to the recurrent uveitis in his right eye and that active inflammation of the right eye had continued through that time period.  On an Officer Physical Examination Questionnaire dated in June 1988, the Veteran indicated he had occasional leg cramps during vigorous exercise and occasional/trivial muscle pain or cramps.  On a later Officer Physical Examination Questionnaire, he indicated back pain.  

A November 2004 treatment record indicated suspected seronegative spondyloarthropathy, with a history of uveitis and inflammatory peripheral arthritis, low back pain.

In March 2005, the Veteran underwent a VA examination to determine whether arthritis was present during service and whether it was related to his service-connected uveitis.  The examiner identified a diagnosis of seronegative spondyloarthropathy and that the Veteran had been diagnosed with uveitis in service.  The examiner identified multiple complaints of musculoskeletal pain and stiffness which were not diagnosed as a disability until he presented with hand swelling in 2004.  The examiner indicated the belief that "the complaints [the Veteran] is now having in his shoulder and low back and hand are related to his rheumatologic condition which was as likely as not initiated during his military service."  

An April 2007 VA treatment record indicated a diagnosis of spondyloarthropathy.

The Veteran submitted an October 2008 statement from Dr. C.B., the Ophthalmology Clinic Coordinator at VA, who indicated the Veteran had been diagnosed with uveitis "which is secondary to his rheumatoid arthritis."

In May 2011, the Veteran underwent another VA examination.  The RO asked the examiner to review the VA examination dated in March 2005 and the treatment records prior to providing an opinion as to whether it is at least as likely as not that the Veteran's arthritic condition "is a manifestation of the sited complaint shown during active duty or as a result of the medication the Veteran takes for the treatment of his service-connected eye condition."  The examiner identified multiple complaints of musculoskeletal pain and stiffness and that the Veteran was referred to rheumatology in 2001.  Examination of the spine showed normal findings; examination of the shoulders showed mild degenerative joint disease of the left shoulder and mild to moderate strain of the right shoulder.  Examination of the hands showed decreased range of motion of the fingers but otherwise normal findings.  The examiner made a thorough review of the claims file and determined there was not enough evidence to link the Veteran's arthritic complaints to his chronic uveitis.  The examiner indicated she did not see the March 2005 examination report in the claims file and therefore, could not review it.

After his hearing in May 2013, the Veteran provided the proper waiver and submitted statements from two doctors, Dr. A.A.I. and Dr. L.P. indicating that spondylarthritis is a condition that is associated with uveitis.  In addition, the Veteran submitted internet articles indicating that uveitis can be caused by autoimmune disorders such as rheumatoid arthritis or ankylosis spondylitis and that uveitis is very common in spondylitis patients.  

In November 2014, the Board considered the record and found that it was not complete because the March 2005 VA examiner's opinion was not supported by a detailed rationale and the May 2011 examiner's opinion was speculative and it appeared that the examiner did not have the entire claims file for review.

The Board remanded the claim for an addendum opinion regarding whether the Veteran's arthritic condition had its onset during service given the relationship between spondylarthritis and uveitis and, if not, whether it was aggravated beyond its natural progression by the Veteran's  service-connected uveitis or the medicine taken to control the service-connected condition.

In February 2015, a VA examiner reviewed the claims file and indicated that to diagnose spondyloarthritis, the presence or history of 11 features should be ascertained and that a patient with at least 4 of the 11 features can usually be diagnosed.  These features included: uveitis, inflammatory back pain, heel pain, dactylitis, positive family history, inflammatory bowel disease, alternating buttock pain, psoriasis, asymmetric arthritis, positive response to NSAIDs, and elevated acute phase reactants.  Based on this understanding, the examiner indicated that in the Veteran's active duty records uveitis was "the single feature present" and therefore, "a specialist would not have made a diagnosis of spondylarthritis . . ."  Given this, the examiner determined it was less likely than not that spondylarthritis was incurred in or had its onset while in service.

As to a relationship between uveitis and spondyloarthritis, the examiner stated as follows:

There is no cause and effect relationship between uveitis and the development of spondyloarthritis. That is to say, uveitis does not cause spondyloarthritis.  Spondyloarthritis is not considered a complication of uveitis. Similarly, medications used to treat uveitis do not cause the onset or result in the development of spondyloarthritis. Noting this information, the claimed condition (spondyloarthritis) is less likely than not caused by or the result of the Veteran's service-connected uveitis, right eye and/or the medications taken to
control the service-connected eye condition.

The medications used to treat uveitis are used to suppress the inflammatory process associated with the condition. The nature of the medications is such that in a general way these medications at least theoretically would also suppress the inflammatory process associated with spondyloarthritis. There would be no aggravation or permanent worsening of the spondyloarthritis by these medications.  Theoretically, the medications would suppress the spondyloarthritis inflammatory response, not cause aggravation of the spondyloarthritis. Thus, it is less likely than not that the medications used to treat uveitis would result in an aggravation of the spondyloarthritis.

The examiner in February 2015 focused on the absence of diagnosis of spondyloarthritis or another arthritic condition in service when finding that such condition was not, in fact, present at that time.  However, overall, when reviewing this record, the Board finds that the evidence is in relative equipoise as to whether spondyloarthritis was present in service, although it did not become serious enough to diagnose until after service.  

Although there was no diagnosis of spondyloarthritis or any arthritic condition in service, there was evidence that such possibility was considered at that time and, as such, it can be legitimately questioned.  After the diagnosis of uveitis which was shown by articles in the record to be caused by arthritic conditions, the Veteran did begin noticing leg cramps and muscle pain even though they were occasional.  Lay evidence provided by the Veteran at his May 2011 hearing indicated he began having rheumotological concerns in the early 1990s and those progressed until a diagnosis of spondyloarthritis.  As early as 2002, the Veteran had an assessment of uveitis arthritis in VA treatment records and in subsequent records, his arthritic condition was noted to be accompanied by a history of uveitis and that uveitis was secondary to that condition.  See October 2008 Letter from the Atlanta VA Medical Center Ophthalmology Clinic Coordinator.

Also notable is the text of an article reviewed by the May 2011 VA examiner prior to determining she could not provide an opinion without speculation.  This article, regarding ankylosing spondylitis and undifferentiated spondyloarthropathy, indicated that "[t]here is often a significant delay in diagnosis, usually occurring several years after the onset of inflammatory rheumatic symptoms."  In addition, the article indicated that uveitis is the "most common extra-articular manifestation"  of spondyloarthropathy.  

VA and private medical evidence suggests  that the Veteran's uveitis is, in fact, associated with his spondyloarthropathy.  See, i.e., May 2013 Letter from Dr. P. The evidence does not support the conclusion that uveitis caused Veteran's spondyloarthritis nor does it support the idea that the medications taken to treat uveitis caused the Veteran's spondyloarthris.  However, the evidence does suggest that it is at least as likely as not that the uveitis was an early manifestation of spondyloarthritis or that spondyloarthritis was present in service causing the Veteran to contract uveitis which he has continued to suffer from in the intervening years prior to a formal diagnosis.   The Board finds that a diagnosis of spondyloarthritis in service can be legitimately questioned and that uveitis, in this particular case, has been found to be associated with such condition and continued during service to the present day.  As such, service connection can be granted based on continuity of symptomatology prior to a diagnosis of a chronic illness.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, service connection for spondyloarthritis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for spondyloarthritis is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


